Order entered October 5, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00951-CR
                                    No. 05-18-00953-CR

                        CHARLES JACOB MARSHALL, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                         Trial Court Cause No. 068850 & 069416

                                            ORDER
       Before the Court is court reporter Cindy Bardwell’s October 4, 2018 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before October 31, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE